RENDERED: APRIL 28, 2022
                                                                 TO BE PUBLISHED

                  Supreme Court of Kentucky
                                   2020-SC-0300-DG

LAWRENCE RICHARDSON                                                     APPELLANT


                       ON REVIEW FROM COURT OF APPEALS
V.                     NOS. 2018-CA-1418 AND 2018-CA-1455
                    NICHOLAS CIRCUIT COURT NO. 16-CR-00070


COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                  OPINION OF THE COURT BY JUSTICE HUGHES

      AFFIRMING IN PART, REVERSING IN PART, AND REMANDING

      Lawrence Richardson entered an Alford1 plea to two counts of criminal

attempt to commit first-degree unlawful transaction with a minor and one

count of third-degree terroristic threatening after his grandson reported various

instances of Richardson’s sexual misconduct. Pursuant to the plea agreement,

the Commonwealth recommended a ten-year prison sentence, which the trial

court imposed. The trial court also ordered Richardson to complete the Sex

Offender Treatment Program (SOTP) but determined that Richardson was not

subject to post-incarceration supervision pursuant to Kentucky Revised

Statute (KRS) 532.043.

      On appeal, the Court of Appeals upheld the SOTP requirement but

concluded that the trial court wrongly determined that Richardson was not


      1   Alford v. North Carolina, 400 U.S. 25 (1970).
subject to post-incarceration supervision. Richardson petitioned this Court for

discretionary review. After careful review of the record, we affirm in part,

reverse in part, and remand this case to the trial court.

                      FACTS AND PROCEDURAL HISTORY

      In August 2016, twelve-year-old G.R. disclosed to his mother that his

maternal grandfather, Larry Richardson, had sexually abused him while he

was between the ages of seven and eleven. G.R. stated that on at least six

occasions when he was in the bathroom at his grandparents’ house,

Richardson entered the bathroom and fondled his genitals. His mother called

the police and G.R. reported these allegations. During his interview with the

Child Advocacy Center, G.R. also disclosed that Richardson had inserted his

penis into G.R.’s anus. When the police informed Richardson of G.R.’s

allegations, Richardson threatened to kill himself. He also made threats

against G.R.’s mother.

      Richardson was charged with first-degree sodomy (victim under 12);

incest (victim under 12); six counts of first-degree sexual abuse (victim under

12); and third-degree terroristic threatening. After a January 2017 competency

evaluation at the Kentucky Correctional Psychiatric Center (KCPC), the trial

court determined that Richardson was competent to stand trial.2 Richardson

was evaluated by his own expert in January 2018 and again evaluated by



      2  This competency hearing is not part of the record on appeal. When a portion
of the record is not before the appellate court, a presumption arises that the missing
record supports the decision of the trial court. Moody v. Commonwealth, 170 S.W.3d
393, 398 (Ky. 2005).

                                           2
KCPC in March 2018 and the trial court reaffirmed its finding that Richardson

was competent.

      Thereafter, Richardson and the Commonwealth reached a plea

agreement. Under the terms of the agreement, Richardson would enter an

Alford plea to two counts of attempted first-degree unlawful transaction with a

minor and one count of third-degree terroristic threatening. In exchange for

his plea, the Commonwealth would dismiss the remaining charges and

recommend a ten-year prison sentence. Richardson and the Commonwealth

agreed that the trial court would determine: (1) whether Richardson was

subject to post-incarceration supervision upon his release; and (2) whether

Richardson was required to complete the SOTP while incarcerated. Richardson

and the Commonwealth further agreed that the trial court’s rulings on SOTP

and post-incarceration supervision could be appealed by either party.

      The trial court accepted Richardson’s Alford plea and scheduled a

sentencing hearing that would also address the SOTP and post-incarceration

supervision. Under the SOTP statute, an offender is ineligible for SOTP if he

has demonstrated evidence of an intellectual disability. KRS 197.410(2). In

support of his claim that he is intellectually disabled, Richardson presented

testimony from Dr. Richard Granacher. Dr. Granacher testified that

Richardson suffers from dementia, has an IQ of 70, and would have difficulty

learning and remembering information in a classroom setting. However, Dr.

Granacher acknowledged that he was unsure whether the Department of

Corrections had accommodations available to account for Richardson’s

                                       3
intellectual deficits. In response to Richardson’s claim of intellectual disability,

the Commonwealth pointed to the evaluations performed by KCPC, which

concluded that Richardson was competent and did not suffer from an

intellectual disability.

      After considering both arguments, the trial court noted an incongruence

in Richardson’s SOTP argument—Richardson entered a plea, meaning that he

was competent to understand his legal options and the constitutional rights he

was waiving, yet he claimed to be incapable of understanding and retaining

information related to sexual offenses. Ultimately, the trial court declined to

decide whether Richardson was intellectually disabled, noting that KRS

197.410 did not define the term. Instead, the trial court concluded that it

would be appropriate to order Richardson to enroll in SOTP and, if Richardson

was ultimately deemed too low functioning to succeed in the program, that

problem could be addressed with a Kentucky Rule of Civil Procedure (CR) 60.02

motion or some other appropriate request for relief. The trial court also noted

that there was no information about the SOTP in evidence and no evidence that

Richardson would be unable to participate in the SOTP.

      Richardson also argued that he was not subject to the five-year post-

incarceration supervision requirement set out in KRS 532.043 and KRS

532.060 because he entered an Alford plea to attempted unlawful transaction

with a minor. Richardson noted that the post-incarceration supervision

statutes make no mention of attempt offenses, while another statute applicable

to sex offenders, the Sex Offender Registration Act (SORA), explicitly includes

                                         4
attempt offenses. KRS 17.500(8). Richardson insisted that the differences in

the statutes suggest that the General Assembly did not intend for post-

incarceration supervision to apply to attempt crimes. The trial court agreed

with Richardson and found that post-incarceration supervision statutes do not

apply to attempt crimes.

      Following the hearing, the trial court sentenced Richardson to ten years

in prison. He denied Richardson’s request for probation and ordered him to

serve his time, noting that he was entitled to more than 700 days in

presentencing custody credit. Thereafter, Richardson appealed the SOTP

ruling and the Commonwealth cross-appealed the post-incarceration

supervision ruling.

      The Court of Appeals held that the trial court acted within its discretion

by ordering Richardson to complete the SOTP. “Intellectual disability” is not

defined in KRS 197.400-.440 and the statute gives the court wide latitude to

determine whether an offender is eligible. The trial court was entitled to

disbelieve Dr. Granacher’s conclusion that Richardson is intellectually

disabled.

      Turning to the post-incarceration supervision issue, the Court of Appeals

held that the trial court was mandated to order Richardson have post-

incarceration supervision pursuant to KRS 532.043. That statute plainly

requires that a defendant pleading guilty to the offenses under KRS

530.064(1)(a) “shall be subject to a period of postincarceration supervision




                                        5
. . . .” The appellate court determined that Richardson pleading guilty to two

counts of criminal attempt to commit first-degree unlawful transaction with a

minor under KRS 530.064 and KRS 506.010 falls “within the ambit of KRS

532.043” and that the trial court “erred by not imposing post-incarceration

supervision.” Further, the appellate court rejected the Commonwealth’s

argument that post-incarceration supervision is a question for the Department

of Corrections and that the trial court violated separation of powers by

addressing the issue. In Skaggs v. Commonwealth, 488 S.W.3d 10, 15 (Ky.

App. 2016), the Court of Appeals previously held that courts can include the

requirements of post-incarceration supervision in their judgments without

violating separation of powers. Accordingly, the Court of Appeals reversed and

remanded in part for the trial court to impose post-incarceration supervision.

Richardson petitioned this Court for discretionary review, which we granted.

                                       ANALYSIS

        Richardson argues that he is ineligible for the SOTP because of his

intellectual disability and that he is not subject to post-incarceration

supervision. We address each argument in turn.

   I.       The Trial Court Did Not Abuse Its Discretion in Holding That
            Richardson Is an Eligible Offender for the Sex Offender
            Treatment Program.

        We review a trial court’s decision to subject an offender to the SOTP for

an abuse of discretion.3 Under this standard of review, we will overturn a trial


        3In the final judgment, the trial court ordered Richardson to complete the
SOTP. Although a standard of review for imposing participation in the SOTP has not
explicitly been prescribed by this Court, we find this type of order from the trial court
                                            6
court’s ruling only if the decision was arbitrary, unreasonable, or unsupported

by law. Justice v. Commonwealth, 636 S.W.3d 407, 411 (Ky. 2021).

Richardson argues that he is not an “eligible sexual offender” for the SOTP

under KRS 197.410(2). According to that statute, a person is a “sexual

offender” when he has been adjudicated guilty of a sex crime as defined by KRS

17.500(8), which includes:

       (a) A felony offense defined in KRS Chapter 510, KRS
       529.100 or 529.110 involving commercial sexual activity, 530.020,
       530.064(1)(a), 531.310, 531.320, or 531.335;

       (b) A felony attempt to commit a felony offense specified in
       paragraph (a) of this subsection.

Richardson pled guilty to criminal attempt to commit first-degree unlawful

transaction with a minor, a class C felony, making him a sexual offender. KRS

506.010(4)(c), 530.064(2)(b). However, the SOTP requirement hinges on

whether Richardson is an “eligible” sexual offender. KRS 197.410(2) states

that

       A sexual offender becomes an “eligible sexual offender” when the
       sentencing court or department officials, or both, determine that
       the offender:

             (a) Has demonstrated evidence of a mental, emotional, or
             behavioral disorder, but not active psychosis or an
             intellectual disability; and

             (b) Is likely to benefit from the program.




comparable to a sentencing decision, which is reviewed for abuse of discretion. See
Howard v. Commonwealth, 496 S.W.3d 471, 475 (Ky. 2016).

                                          7
Under this statute, either the sentencing court or the Department of

Corrections or both may determine an offender’s eligibility for the SOTP.

       To determine whether Richardson is an “eligible sex offender” the trial

court was tasked with considering whether Richardson suffers from an

intellectual disability. As the trial court noted, intellectual disability is not

defined by the statute. Richardson argues that because he demonstrated

evidence of an intellectual disability, he is ineligible for the SOTP.4

       The term “individual with an intellectual disability” is defined and used

in other areas of the Kentucky Penal Code as “an individual with significantly

subaverage general intellectual functioning existing concurrently with deficits

in adaptive behavior and manifested during the developmental period and is a

condition which may exist concurrently with mental illness or insanity.” KRS

504.060(7). The same definition is also used in KRS Chapter 202B, which

governs hospitalization of an individual with an intellectual disability, and the

Unified Juvenile Code, KRS Chapter 600.

       Because the trial court’s ruling on the SOTP requirement is reviewed for

an abuse of discretion, we need not define intellectual disability for the

resolution of this issue. Both Richardson and the Commonwealth presented

evidence sufficient to allow the trial court to make a determination as to

Richardson’s eligibility for the SOTP.




       4 If an offender is required to complete SOTP, failure to do so can affect his or

her eligibility for probation and good time credit. See KRS 197.045(4).

                                            8
      Richardson was initially evaluated by KCPC in January 2017 by Dr.

Sparks. Dr. Sparks concluded that Richardson “may narrowly meet criteria for

mental illness and does not meet criteria for an intellectual disability.” He

opined that Richardson has the capacity to appreciate the nature and

consequences of the proceedings against him and to participate rationally in

his own defense. He also determined that Richardson’s IQ is 79 and there was

a 95% chance that his IQ fell somewhere between 75 and 83. He noted that

“there were no symptoms of cognitive disorder or mental deficits noted in the

unit, and that [Richardson’s] attending physician did not note symptoms of

dementia.” Further, Richardson’s test results strongly suggested that he was

malingering, i.e., intentionally performing poorly.

      In December 2017, Richardson was examined by Dr. Granacher at

defense counsel’s request. Dr. Granacher concluded that, “due to dementia

and inability to mentally manipulate information, Lawrence Richardson lacks

the mental capacity to properly assist his attorney in this case.” According to

Dr. Granacher, Richardson is intellectually deficient and illiterate, thus

impaired in decisional capacity. Dr. Granacher reported that Richardson was

statistically impaired in all tests he administered and Richardson’s IQ

measures one point above mental retardation. Dr. Granacher was critical of

the KCPC evaluation, opining that the evaluation did not appropriately test

Richardson’s cognitive state.

      On February 12, 2018, Richardson submitted Dr. Granacher’s report to

the trial court and filed a motion requesting a new competency hearing. The

                                        9
trial court ordered a second KCPC evaluation, which was conducted beginning

April 27, 2018. Dr. Sparks reviewed Dr. Granacher’s report and considered the

raw test data provided. Dr. Sparks administered additional testing and noted

evidence of exaggeration of symptoms and lack of consistent effort. Dr. Sparks

acknowledged Richardson’s decline in several areas of testing as compared to

the January 2017 evaluation and stated that it “appears relatively unlikely,

although not impossible, that Mr. Richardson would have experienced such a

precipitous decline in functioning from January 2017 to May 2018.” However,

even if the results of the May 2018 tests were taken as accurate reflections of

ability, Richardson did not appear significantly impaired. Dr. Sparks reiterated

his January 2017 conclusion that Richardson meets the criteria for mental

illness (personality disorder and anxiety) and does not meet the criteria for an

intellectual disability.5

      The trial court held an hour-long sentencing hearing on August 20,

2018. Dr. Granacher testified via telephone in support of Richardson’s claim

that he is intellectually disabled. Dr. Granacher stated that Richardson suffers

from dementia, has an IQ of 70, and would have difficulty learning and

remembering information in a classroom setting. However, Dr. Granacher

acknowledged that he was unsure whether the Department of Corrections had

accommodations available to account for Richardson’s intellectual deficits. He

also testified that he first evaluated Richardson in 1993, at which point he had



      5   No reference to Richardson’s IQ score appears in Dr. Sparks’s May 2018
report.

                                          10
an IQ of 75. Dr. Granacher attributed the decline in IQ to his dementia. While

Dr. Granacher was unfamiliar with the SOTP, despite minimal exposure to the

program, he opined that it would not harm Richardson to attend.

      The Commonwealth did not present any witnesses or introduce any

exhibits at the hearing but pointed to the evaluations performed by KCPC

which concluded that Richardson was competent and does not suffer from an

intellectual disability.

      The trial court acknowledged that a “missing piece” in the consideration

of the arguments was whether Richardson could be accommodated in a way

that could allow him to complete the program, in much the same way as

someone who cannot read or write is accommodated in Drug Court.

Additionally, the trial court noted an incongruence in Richardson’s argument—

Richardson entered a plea, meaning that he was competent to understand his

legal options and the constitutional rights he was waiving, yet claimed to be

incapable of understanding and retaining information related to sexual

offenses.

      Ultimately, the trial court declined to decide whether Richardson was

intellectually disabled, recognizing that KRS 197.410 does not define the term.

The trial court recognized that “intellectual disability” can include a wide

variety of conditions and there is no evidence that Richardson cannot

participate in the program. The trial court concluded that it was appropriate to

enroll Richardson in the SOTP and, if Richardson was ultimately deemed too

low functioning to succeed in the program, that problem could be addressed

                                        11
with a CR 60.02 motion or some other appropriate request for relief. The trial

court also acknowledged that those tasked with operating the program could

address any issues Richardson may have and that accommodations may be

available to allow Richardson to benefit from the program.

      KRS 197.410 gives the sentencing court and the Department of

Corrections the authority to determine whether a sexual offender is eligible for

the SOTP. The Department of Corrections is tasked with the operation of the

SOTP and has “the sole authority and responsibility” for establishing its design.

KRS 197.420(1). It also has the ability to “transfer sexual offenders sentenced

to its custody to the program. . . .” KRS 197.420(3). Each program includes

diagnostic and treatment services and is staffed with a program director,

clinical psychologist, and counselor. KRS 197.420(5)(a)-(c).

      The trial court was presented with competing expert testimony as to

Richardson’s mental capabilities and deficits. “[T]he trial court, as the finder of

fact, has the responsibility to judge the credibility of all testimony, and may

choose to believe or disbelieve any part of the evidence presented to

it.” Cabinet for Health & Fam. Servs. v. P.W., 582 S.W.3d 887, 896 (Ky.

2019) (citing Caudill v. Maloney’s Disc. Stores, 560 S.W.2d 15, 16 (Ky.

1977)). The trial court was free to believe Dr. Sparks’s evaluation that

Richardson does not suffer from an intellectual disability and base its ruling on

that evidence. Having presided over the case since Richardson was indicted in

October 2016, the trial court was best suited to determine Richardson’s

eligibility for the program. Further, the trial court’s reasoning that Richardson

                                        12
could address potential learning problems with the Department of Corrections

is consistent with the SOTP statute, which gives both the Department of

Corrections and the court a role in assessing an offender’s eligibility. In light of

the foregoing facts and the statute, we affirm the Court of Appeals’ holding that

the trial court did not abuse its discretion by ordering Richardson to complete

the SOTP.

   II.      The Trial Court Did Not Err in Finding That Richardson Is Not
            Subject to Post-Incarceration Supervision.

         Next, we must determine whether the legislature intended to impose

post-incarceration supervision upon offenders who commit attempt offenses.

These issues require statutory interpretation, a question of law, which we

review de novo. Commonwealth v. Love, 334 S.W.3d 92, 93 (Ky. 2011). When

interpreting a statute, a court should “give effect to the intent of the General

Assembly.” Beckham v. Bd. of Educ., 873 S.W.2d 575, 577 (Ky. 1994).

         [W]e must look first to the plain language of a statute and, if the
         language is clear, our inquiry ends. We hold fast to the rule of
         construction that the plain meaning of the statutory language is
         presumed to be what the legislature intended, and if the meaning
         is plain, then the court cannot base its interpretation on any other
         method or source. In other words, we assume that the Legislature
         meant exactly what it said, and said exactly what it meant.

Univ. of Louisville v. Rothstein, 532 S.W.3d 644, 648 (Ky. 2017) (citations and

quotations omitted).

         KRS 532.043 requires post-incarceration supervision for certain

offenders:

               (1) In addition to the penalties authorized by law, any person
               convicted of, pleading guilty to, or entering an Alford plea to
               a felony offense under KRS Chapter 510, 529.100 involving
                                          13
             commercial sexual activity, 530.020, 530.064(1)(a), 531.310,
             or 531.320 shall be subject to a period of postincarceration
             supervision following release from:

             (a) Incarceration upon expiration of sentence; or

             (b) Completion of parole.6

Richardson was convicted of attempted unlawful transaction with a minor, KRS

530.064(1)(a), and the trial court judgment also included KRS 506.010, the

attempt statute. While KRS 530.064(1)(a) is included in the list of offenses

requiring post-incarceration supervision, KRS 532.043 does not reference

attempt crimes. Therefore, Richardson argues that KRS 532.043 is

inapplicable, and the Court of Appeals erred in concluding that he is eligible for

post-incarceration supervision.

      KRS 532.043 “mixes the roles of the judicial and executive branches of

government.” Jones v. Commonwealth, 319 S.W.3d 295, 298 (Ky. 2010). The

five-year period of supervision, akin to a conditional discharge, begins upon a

person’s final release from incarceration or parole. Id. “The conditions and

supervision of the felony conditional discharge are set by the executive

branch.” Id. The statute is clear in stating which offenses require post-

incarceration supervision.




      6 The Court of Appeals’ opinion cites KRS 532.043 for its discussion of post-
incarceration supervision. Richardson cites KRS 532.060(3), which is virtually
identical. KRS 532.060 does not reference offenses in KRS 529.010 involving
commercial sexual activity or offenses under KRS 531.320. However, both statutes
require post-incarceration supervision for offenses under KRS 530.064(1)(a). Because
the Court of Appeals referenced KRS 532.043, we use this statute as the basis for our
discussion.

                                          14
      Richardson observes that another statute applicable to sex offenders, the

Sex Offender Registration Act (SORA), defines “sex crime” to include:

      (a) A felony offense defined in KRS Chapter 510, KRS 529.100 or
          529.110 involving commercial sexual activity, 530.020,
          530.064(1)(a), 531.310, 531.320, or 531.335; [and]

      (b) A felony attempt to commit a felony offense specific in
          paragraph (a) of this subsection.

KRS 17.500(8). Richardson argues that the differences in the statutes—

SORA’s express inclusion of attempt crimes and the supervision statute’s

silence on the matter—suggests that the General Assembly did not intend for

post-incarceration supervision to apply to attempt crimes.

      The SORA was enacted in 1994 and originally included felony offenses

under KRS Chapter 510, KRS 530.020, 530.064, or 531.310 and felony

attempt to commit a sex crime as subject to sex offender registration. Four

years later, the post-incarceration supervision statute was enacted with no

reference to felony attempt. It is presumed that the General Assembly acted

with knowledge that it was not including “felony attempt to commit a sex

crime” within the offenses subject to post-incarceration supervision. “[O]ur

rules of statutory construction presume that the legislature is aware of the

state of the law at the time it enacts a statute . . . .” St. Clair v. Commonwealth,

140 S.W.3d 510, 570 (Ky. 2004) (quotations and citations omitted). The

inclusion of attempt crimes in the SORA statute but its omission in the post-

incarceration supervision statute evidences the General Assembly’s intent.

      We note that KRS 530.064(1)(a) is listed in both the SORA and the post-

incarceration supervision statute. Yet the General Assembly thought it
                                        15
necessary to include in a separate subsection of KRS 17.500, specifically (8)(b),

a provision which made a felony attempt to commit an unlawful transaction

with a minor subject to sex offender registration. If the General Assembly

intended that felony attempt to commit a sex crime be subject to post-

incarceration supervision, it could have stated so in that statute as well.

      “In cases involving statutory interpretations, the duty of the court is to

ascertain and give effect to the intent of the General Assembly. We are not at

liberty to add or subtract from the legislative enactment or discover meanings

not reasonably ascertainable from the language used.” Commonwealth v.

Harrelson, 14 S.W.3d 541, 546 (Ky. 2000). While we recognize that the

omission of attempt offenses may have been mere oversight, we cannot read

those offenses into the statute. The omission of attempt crimes from the post-

incarceration supervision statute must be viewed as purposeful legislative

action. If the legislature intends for attempt offenders to be subject to post-

incarceration supervision, it must take the necessary action to reflect that

intent and amend the statute appropriately.

                                  CONCLUSION

      The trial court properly applied the SOTP and post-incarceration

supervision statutes and, as a result, did not err in issuing its final judgment.

For the foregoing reasons, we affirm the Court of Appeals’ opinion as to the

SOTP requirement, but we reverse as to the post-incarceration supervision

requirement and remand to the trial court for reinstatement of its original

judgment.

                                        16
      All sitting. Minton, C.J.; Conley, Keller, Nickell, and VanMeter, JJ.,

concur. Lambert, J., concurs in part and dissents in part without separate

opinion.




COUNSEL FOR APPELLANT:

Shannon Renee Dupree
Assistant Public Advocate

COUNSEL FOR APPELLEE:

Daniel Cameron
Attorney General of Kentucky

Todd Dryden Ferguson
Assistant Attorney General




                                       17